UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2426



VIVIAN A. UMEUGO,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-319-492)


Submitted:   May 18, 2005                    Decided:   June 8, 2005


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Emmanuel D. Akpan, J.D., Ph.D., Silver Spring, Maryland, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Allen W.
Hausman, Senior Litigation Counsel, Ari Nazarov, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Vivian Amuche Umeugo, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the immigration judge’s denial of a

motion to reopen.     Umeugo sought rescission of a final order of

removal entered in absentia.       She claimed reopening was warranted

because her absence was due to exceptional circumstances beyond her

control.     We deny the petition for review.

             We review the Board’s denial of a motion to reopen for

abuse of discretion.    8 C.F.R. § 1003.2(a) (2004); INS v. Doherty,

502 U.S. 314, 323-24 (1992); Yanez-Popp v. INS, 998 F.2d 231, 234

(4th Cir. 1993).     A denial of a motion to reopen must be reviewed

with   extreme    deference,     since    immigration     statutes   do   not

contemplate    reopening   and   the     applicable   regulations    disfavor

motions to reopen.    M.A. v. INS, 899 F.2d 304, 308 (4th Cir. 1990)

(en banc).    We find the Board did not abuse its discretion.

           Accordingly,    we    deny    the   petition   for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                   - 2 -